The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al (DE 4441942, previously cited) in view of Lieberman (US 7,574,832).
Referring to claim 8, Kekeisen shows a mobile tower system comprising (note that Kekeisen does not utilize reference numerals in the drawings):
a truck including a hoist mechanism attached to a back portion of the truck (e.g., Figs 3-4);
a tower skid assembly removably loadable on the truck via the hoist mechanism (Figs. 3-4), the tower skid assembly including:
a skid (i.e., “roll-off frame”) having a front portion opposite a back portion,
a deck coupled to the skid (not explicitly disclosed but apparent in at least Fig. 5),
a hoisting member fixed to the front portion of the skid for the hoist mechanism to couple thereto and removably load the tower skid assembly on the truck (Figs. 3-4),
a tower framework (at least a portion of which is) fixed to the deck proximate to the back portion of the skid opposite the hoisting member fixed to the front portion of the skid such that when the tower skid assembly is removably loaded on the truck via the hoist mechanism, the hoisting member is disposed proximate to a cab of the truck and the tower framework is disposed proximate to a back end of the truck (see at least Figs. 1-4; noting that the back portion of the skid is considered to be any or all of the portion rearward of the extreme front portion where the hoisting member is fixed – as broadly claimed, nothing precludes this interpretation),
a tower pivotably coupled to the tower framework, the tower including a base member and a top member longitudinally aligned with the base member, the top member extendable a vertical distance relative to the base member, the tower being pivotable between a stowed position (Figs. 6 and 9) and a use position (Figs. 8 and 12),
wherein, when in the stowed position, the tower is horizontally disposed with respect to a surface of the deck, and, when in the use position, the tower is vertically disposed with respect to a surface of the deck, and
a hydraulic actuator (not shown but the specification describes hydraulic lines connected to a hydraulic power source for raising the mast/tower) connected to the top member to extend the top member the vertical distance relative to the base member.
Kekeisen does not show that when in the stowed position, the top member of the tower is disposed proximate to the hoisting member disposed proximate to the cab of the truck. Rather, it is disposed distally from the hoisting member and the cab of the truck (Fig. 3).
Lieberman shows a portable telescoping tower assembly 12 generally similar to that of Kekeisen that can be mounted on a trailer 14, or alternatively on a truck, skid or barge (col. 1:7-9; col. 3:49-51). The tower is pivotally mounted on a tower framework 22 and has a stowed position in which it is horizontally disposed relative to a deck surface 20 of the trailer (Fig. 1) and a use position in which it is vertically disposed (Figs. 2-3). The tower framework is fixed to the trailer deck surface proximate to a back portion thereof (opposite to a towing end of the trailer, i.e., away from the cab of the towing vehicle) such that, when in the stowed position, a top member 44 of the tower is disposed proximate to a front portion of the trailer (i.e., towards the cab of the towing vehicle). Although Lieberman does not explicitly disclose the relationship of the stowed position of the tower to the cab of a truck in the alternative skid-mounted embodiment, it is logical to conclude that the stowed orientation of the tower in such an embodiment would (or at least could) remain the same, i.e., the top member of the tower would be proximate to the truck cab and the tower framework would be positioned in the back portion of the skid.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kekeisen by orienting the tower such that, when in the stowed position, the top member of the tower was disposed proximate to the hoisting member disposed proximate to the cab of the truck, as suggested by Lieberman, as this would simply be an art recognized, alternate equivalent way to orient a collapsible tower in a stowed position for road transport, and may provide increased protection of the equipment mounted at the top of the tower during such transport.
Additionally, to any extent the limitation is deemed to define over Kekeisen (or if the claim is further amended to clearly do so), it would have been obvious to have mounted the tower framework of Kekeisen at the back portion of the skid opposite the front portion of the skid, as taught by Lieberman, as this would more readily accommodate orienting the top member of the tower toward the truck cab when in the stowed position.
Re claims 13 and 16, Kekeisen further discloses one or more outriggers moveably disposed in the skid between a retracted position and an extended position (Figs. 5-8 and 10-12), and
wherein one or more cables attached to a portion of the top member of the tower are guyed back to the one or more outriggers when the one or more outriggers are in the retracted position or in the extended position (see Figs. 5 and 10, and note: “integrated support and guying”, “the support consists of extension bars”, “bracing is done by ropes … which are mounted on the extension beam”).
Re claim 17, as noted above, Kekeisen shows the truck to include a hoist for loading the assembly.

Claims 1, 5, 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Lieberman, as applied to claims 8, 13, 16 and 17 above, and further in view of Van Wyk et al (US 10,174,517, previously cited).
Kekeisen, as modified above, discloses all limitations of claim 1 except the skid does not include ballast compartments. However, Kekeisen provides a ballast weight on a separate frame which is attached to the skid tower assembly during use (Figs. 3-4).
Van Wyk discloses a generally similar transportable pallet (skid) mounted equipment tower wherein ballast compartments are incorporated into the base of the pallet (col. 4:40-51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Kekeisen by incorporating ballast compartments into the skid itself, as shown by Van Wyk, to preclude the necessity of a separate ballast frame, thereby simplifying the assembly and disassembly of the tower at a chosen site.
Re claims 9 and 18, Van Wyk additionally discloses that the ballast is removable.
Re claim 10, Van Wyk discloses that the amount of ballast can vary based on the particular operating parameters required. As such, basing the amount of ballast “at least in part on a maximum weight capacity of the truck”, as broadly claimed, would have been an obvious reason to alter the amount of ballast used, as clearly it would be preferable to not go over the total weight capacity of the truck.
Re claim 19, since most of the removable ballast of Van Wyk is disposed in a central area of the pallet (Figs. 1-5, 7 and 8), and since Kekeisen shows the outriggers disposed on the outer extremities of the skid (Figs. 5 and 10), it follows logically that at least some of the ballast compartments of the modified apparatus of Kekeisen would be disposed in the skid between the outriggers.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Lieberman and Van Wyk et al, as applied to claim 1 above, and further in view of Tremacchi (WO 2014/195981, previously cited).
Kekeisen as modified does not show that the tower skid assembly further includes a hydraulic pump disposed with the deck, one or more controls disposed with the deck, and a cabinet fixed to the deck, and wherein the hydraulic pump or the one or more controls are housed in the cabinet.
However, as noted above, Kekeisen does disclose a “hydraulic power source”.
Tremacchi shows a generally similar skid-mounted transportable tower system wherein one or more telescopic towers 40, 44 are extended by a hydraulic operator (page 10:5-10) connected to a top member of each tower to extend the top member a vertical distance relative to a base member of each tower (Fig. 6). Tremacchi further discloses a hydraulic power unit 80 (considered to inherently include a pump) and controls 12 disposed with the deck and housed in a “cabinet” (shelter) 10 fixed to the deck.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Kekeisen by configuring the hydraulic system thereof to include a hydraulic pump disposed with the deck, one or more controls disposed with the deck, and a cabinet fixed to the deck,  wherein (at least) the one or more controls were housed in the cabinet, as taught by Tremacchi, to provide a safe and secure placement of the hydraulic operating components.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Lieberman, as applied to claim 8, and further in view of Lieberman (US 7,089,705, previously cited).
Kekeisen as modified does not show that the tower skid assembly includes a cabinet fixed to the deck, the cabinet including racks fixed on an inside surface of the cabinet, the racks for mounting one or more pieces of equipment thereto.
Leiberman ‘705 shows a similar skid-mounted transportable tower system wherein deck 36 of skid 12 includes an equipment cabinet 90 fixed thereto, the cabinet having racks fixed on an inside surface thereof for mounting equipment thereto used in operation of the tower (col. 3:1-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Kekeisen by providing a cabinet fixed to the deck, wherein the cabinet included racks fixed on an inside surface thereof for mounting one or more pieces of equipment thereto, as taught by Lieberman ‘705, to provide a convenient and secure place to store equipment used for operation of the tower assembly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kekeisen et al in view of Lieberman and Van Wyk et al, as applied to claim 1 above, and further in view of Lieberman ‘705.
This rejection utilizes the same obviousness rationale set forth above in par. 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrell, Jr., Newman and Guenin show trailer-mounted telescopic towers pivotally mounted on a tower framework at a back portion of the trailer so that in a stowed position the top of the tower is oriented towards the front of the trailer. Chambers and Backer show telescopic towers which can be mounted on a trailer or a portable skid.

Applicant’s arguments with respect to claims 1, 8 and 16 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/17/22